/331 -»
                                 ELECTRONIC RECORD




COA#       01-13-00488-CR                         OFFENSE:        2 (Poss w/intent Deliver)

           Bryan Keith Burrell v. The State of
STYLE:     Texas                                  COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    232nd District Court


DATE: 08/21/2014                   Publish: YES   TC CASE #:      1320468




                         IN THE COURT OF CRIMINAL APPEALS


          Bryan Keith Burrell v. The State of
STYLE:    Texas                                        CCA#:
                                                                        1331 'IH
         APPFLLfiNT^S                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:          '^I'l'^f
                 tfTL-.                                SIGNED:                           PC:_

JUDGE:                        \M~-                     PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                              ELECTRONIC RECORD